FILE COPY




      BRIAN QUINN
       Chief Justice
                                  Court of Appeals                              VIVIAN LONG
                                                                                    Clerk

  JAMES T. CAMPBELL
        Justice
                                  Seventh District of Texas                   MAILING ADDRESS:
   PATRICK A. PIRTLE
         Justice
                                Potter County Courts Building                   P. O. Box 9540
                                                                                  79105-9540
                                 501 S. Fillmore, Suite 2-A
      JUDY C. PARKER
          Justice                Amarillo, Texas 79101-2449                     (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       May 29, 2018

David Franklin West                            Larry Fadler
TDCJ-ID #2051612                               Assistant District Attorney
Stiles Unit                                    715 South Dumas Avenue, Room 304
3060 FM 3514                                   Dumas, TX 79029
Beaumont, TX 77705                             * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-16-00137-CR, 07-16-00138-CR
         Trial Court Case Number: 4471, 4471

Style: David Franklin West v. The State of Texas

Dear Mr. West and Counsel:

         By Order of the Court, Pro Se’s Motion for Rehearing is this day overruled.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:        Honorable Ron Enns (DELIVERED VIA E-MAIL)
           Terri Banks (DELIVERED VIA E-MAIL)
           R. Walton Weaver (DELIVERED VIA E-MAIL)